Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered February 18, 1994, convicting defendant, upon his plea of guilty, of murder in the second degree and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s plea was knowingly and voluntarily entered. He admitted possessing the requisite intent to commit the crime and, to the extent that he had made statements negating his intent, upon further inquiry by the court, he acknowledged that these statements were lies (see, People v Rivera, 191 AD2d 209). Concur—Rosenberger, J. P., Wallach, Rubin, Nardelli and Mazzarelli, JJ.